DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1, lines 11-12, “the the second induction coil” should be changed to - - the second induction coil - -.
Claim 1, line 13, “the the second induction coil” should be changed to - - the second induction coil - -.
Claim 1, line 15, “the the second induction coil” should be changed to - - the second induction coil - -.
Claim 1, line 16, “the the second induction coil” should be changed to - - the second induction coil - -.
Claim 2, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 3, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 4, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 5, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 6, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 7, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 8, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 9, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 10, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 11, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 12, line 1, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
Claim 13, line 3, “the heating arrangement” should be changed to - - the inductive heating arrangement - -.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 5 and 7, term “susceptor” has no antecedent basis.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the applicant’s invention combination including: “an inductive heating arrangement for use with a device for heating smokable material to volatilize volatilise at least one component of said smokable material is described, the inductive heating arrangement includes comprises a susceptor arrangement, at least a first inductor coil and a second inductor coil and a control circuit for controlling the first inductor coil and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831